EXHIBIT 10.5
SUPERVALU INC.
2007 STOCK PLAN
STOCK APPRECIATION RIGHTS AGREEMENT
     This STOCK APPRECIATION RIGHTS AGREEMENT (the “Agreement”) is made and
entered into as of [Grant Date], which is the grant date (the “Grant Date”), by
and between SUPERVALU INC., a Delaware corporation (the “Company”) and [Name],
the individual whose name appears below (“Executive”).
     The Company has established the 2007 Stock Plan (the “Plan”), under which
key employees of the Company and its Affiliates may be granted stock
appreciation rights. Executive has been selected by the Company to receive stock
appreciation rights subject to the provisions of this Agreement and the Plan.
Capitalized terms that are used in this Agreement, that are not defined, shall
have the meanings ascribed to them in the Plan. See Section 18 for a list of
defined terms.
     In consideration of the foregoing, the Company and Executive hereby agree
as follows:
1. Grant of Stock Appreciation Rights; Term. The Company hereby grants Executive
the stock appreciation rights (the “SAR”) with respect to [Shares] shares (the
“Shares”) of Common Stock of the Company. The grant price of the SAR is [Grant
Price] per share (the “Grant Price”). The SAR is subject to the terms and
conditions set forth in this Agreement, and the terms and provisions of the
Plan. To accept the SAR, this Agreement must be delivered and accepted through
an electronic medium in accordance with procedures established by the Company or
Executive must sign and return a copy of this Agreement to the Company within
sixty (60) days after the Grant Date. By so doing, Executive acknowledges
receipt of this Agreement and the Plan, and represents that he or she has read
and understands the same and agrees to be bound by this Agreement and terms and
provisions of the Plan. A copy of the Plan is available upon Executive’s
request. In the event that any provision of this Agreement is inconsistent with
the terms and provisions of the Plan, the terms and provisions of the Plan shall
govern. Any question of administration or interpretation arising under this
Agreement shall be determined by the Committee administering the Plan, and such
determination shall be final, conclusive and binding upon all parties in
interest.
     The term of the SAR shall be for a period of seven (7) years from the Grant
Date and shall terminate at the close of business on the seventh anniversary of
the Grant Date (the “Expiration Date”) or such shorter period as provided for
herein.
2. Vesting; Exercisability; Transferability.

  a)   Except as otherwise provided in this Agreement:

  i)   twenty-five percent (25%) of the SAR shall vest in four (4) equal annual
installments on each of the first four anniversaries of the Grant Date; and    
ii)   the vested portion of the SAR may be exercised in whole or part at any
time prior to the Expiration Date.

  b)   Unless otherwise determined by the Committee, the SAR shall not be
transferable other than by will or the laws of descent and distribution. More
particularly, the SAR may not be assigned, transferred, pledged or hypothecated
in any way (whether by operation of law or otherwise) and shall not be subject
to execution, attachment or similar process. Any attempted assignment, transfer,
pledge, hypothecation or other disposition of the SAR contrary to these
provisions, or the levy of any execution, attachment or similar process upon the
SAR, shall be void.

 



--------------------------------------------------------------------------------



 



3. Effect of Termination of Employment. Following the termination of Executive’s
employment with the Company or an Affiliate for any of the reasons set forth
below, Executive’s right to exercise the SAR, as well as that of Executive’s
beneficiary or beneficiaries, shall be as follows:

  a)   Voluntary or Involuntary. If Executive’s employment is terminated
voluntarily or involuntarily for any reason other than retirement, death or
permanent disability, Executive may exercise the SAR prior to the Expiration
Date, at any time within a period of up to one (1) year after such termination
of employment, to the full extent of the portion of the SAR which was vested as
of the date of termination of Executive’s employment. However, the Committee
may, in its sole and absolute discretion, except in the case of the termination
of Executive’s employment following the occurrence of a Change in Control (as
described in Section 4), during a period of seventy-five (75) days after such
termination of employment and following ten (10) days’ written notice to
Executive, reduce the period of time during which the SAR may be exercised to
any period of time designated by the Committee, provided such period is not less
than ninety (90) days following termination of Executive’s employment.     b)  
Retirement. Executive shall be deemed to have retired, solely for purposes of
this Agreement, in the event that Executive’s employment terminates for any
reason other than death or disability and Executive is at least 55 years of age.

  i)   If Executive retires and Executive has completed ten (10) or more years
of service with the Company or an Affiliate, the unvested portion of the SAR
shall immediately vest in full. Thereafter, Executive may exercise the SAR at
any time prior to the Expiration Date, to the full extent to which the SAR was
not previously exercised.     ii)   If Executive retires and Executive has
completed less than ten (10) years of service with the Company or an Affiliate,
Executive may exercise the SAR prior to the Expiration Date, at any time within
a period of up to one (1) year after the date of Executive’s retirement, to the
full extent of the portion of the SAR which was vested as of the date of
Executive’s retirement.

  c)   Death Prior to Age 55. If Executive’s death occurs before Executive
attains the age of fifty-five (55), while Executive is employed by the Company
or an Affiliate, or within three (3) months after the termination of Executive’s
employment, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by
Executive’s beneficiary(ies), or a legatee(s) under Executive’s last will, or
Executive’s personal representative(s) or the distributee(s) of Executive’s
estate, to the full extent to which the SAR was not previously exercised:

  i)   At any time within a period of up to one (1) year after Executive’s death
if Executive’s death occurs while Executive is employed, or     ii)   At any
time within a period of up to one (1) year following the termination of
Executive’s employment if Executive’s death occurs within three (3) months of
termination of Executive’s employment.

  d)   Death After Age 55. If Executive’s death occurs after Executive attains
the age of fifty-five (55), while Executive is employed by the Company or an
Affiliate, or within three (3) months after the termination of Executive’s
employment, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by
Executive’s beneficiary(ies), or a legatee(s) under Executive’s last will, or
Executive’s personal representative(s) or the distributee(s) of Executive’s
estate, to the full extent to which the SAR was not previously exercised:

  i)   At any time, if Executive has completed ten (10) or more years of service
with the Company or an Affiliate; or     ii)   If Executive has completed less
than ten (10) years of service with the Company or an Affiliate, then at any
time within a period of up to one (1) year after the date of Executive’s

2



--------------------------------------------------------------------------------



 



      death if such occurs while Executive is employed, or within a period of up
to one (1) year after the date of termination of Executive’s employment if
Executive’s death occurs within three (3) months of termination of Executive’s
employment.

  e)   Disability Prior to Age 55. If Executive’s employment terminates before
Executive attains the age of fifty-five (55), as a result of a permanent
disability, the unvested portion of the SAR shall immediately vest in full.
Thereafter, the SAR may be exercised prior to the Expiration Date, by Executive
or by Executive’s personal representative(s), at any time within a period of up
to one (1) year after Executive’s employment terminates due to such permanent
disability, to the full extent to which the SAR was not previously exercised.  
      Executive shall be considered permanently disabled if Executive suffers
from a medically determinable physical or mental impairment that renders
Executive incapable of performing any substantial gainful employment, and is
evidenced by a certification to such effect by a doctor of medicine approved by
the Company. In lieu of such certification, the Company shall accept, as proof
of permanent disability, Executive’s eligibility for long-term disability
payments under the applicable Long-Term Disability Plan of the Company.     f)  
Disability After Age 55. If Executive’s employment terminates as a result of a
permanent disability after Executive attains the age of fifty-five (55), the
unvested portion of the SAR shall immediately vest in full. Thereafter, the SAR
may be exercised prior to the Expiration Date, by Executive or by Executive’s
personal representative(s), to the full extent to which the SAR was not
previously exercised:

  i)   At any time, if Executive has completed ten (10) or more years of service
with the Company or an Affiliate; or     ii)   If Executive has completed less
than ten (10) years of service with the Company or an Affiliate, then at any
time within a period of one (1) year after Executive’s employment terminates due
to such permanent disability.

      Executive shall be considered permanently disabled if Executive suffers
from a medically determinable physical or mental impairment that renders
Executive incapable of performing any substantial gainful employment, and is
evidenced by a certification to such effect by a doctor of medicine approved by
the Company. In lieu of such certification, the Company shall accept, as proof
of permanent disability, Executive’s eligibility for long-term disability
payments under the applicable Long-Term Disability Plan of the Company.     g)  
Change in Duties/Leave of Absence. The SAR shall not be affected by any change
of Executive’s duties or position or by a temporary leave of absence approved by
the Company, so long as Executive continues to be an employee of the Company or
of an Affiliate.

4. Change in Control.

  a)   If, within two years after a Change in Control you experience an
involuntary termination of employment initiated by the Company for reasons other
than Cause, or a termination of employment for Good Reason, the unvested portion
of the SAR shall immediately vest and the SAR shall become immediately
exercisable in full and remain exercisable for one (1) year beginning on the
date of your termination of employment. If the SAR is replaced pursuant to
subsection (d) below, the protections and rights granted under this subsection
(a) shall transfer and apply to such replacement SAR.     b)   If, in the event
of a Change in Control, and to the extent the SAR is not assumed by a successor
corporation (or affiliate thereto) or other successor entity or person, or
replaced with an award or grant that, solely in the discretionary judgment of
the Committee preserves the existing value of the SAR at the time of the Change
in Control, then the unvested portion of the SAR shall immediately vest and the
SAR shall become immediately exercisable in full upon the Change in Control.

3



--------------------------------------------------------------------------------



 



  c)   In the discretion of the Committee and notwithstanding subsection
(b) above or any other provision, the SAR (whether or not exercisable) may be
cancelled at the time of the Change in Control in exchange for cash, property or
a combination thereof that is determined by the Committee to be at least equal
to the excess (if any) of the value of the consideration that would be received
in such Change in Control by the holders of Common Stock, over the Grant Price
for the SAR.         For purposes of clarification, by operation of this
provision SARs that would not yield a gain at the time of the Change in Control
under the aforementioned equation are subject to cancellation without
consideration. Furthermore, the Committee is under no obligation to treat SARs
and/or holders of SARs uniformly and has the discretionary authority to treat
SARs and/or holders of SARs disparately.     d)   If in the event of a Change in
Control and to the extent that this SAR is assumed by any successor corporation,
affiliate thereof, person or other entity, or is replaced with awards that,
solely in the discretionary judgment of the Committee preserve the existing
value of this SAR at the time of the Change in Control and provide for vesting
and settlement terms that are at least as favorable to you as the vesting and
payout terms applicable to this SAR, then the assumed SAR or such substitute
therefor shall remain outstanding and be governed by its respective terms.

5. Company Rights. If Executive exercises the SAR within six (6) months prior to
or three (3) months after the date Executive’s employment with the Company or an
Affiliate terminates for Cause or if Executive breaches any of the covenants
contained in Section 6 below, Executive must repay to the Company the amount
paid by the Company to Executive pursuant to Section 7(b) hereof as a result of
the exercise of the SAR granted hereunder as more particularly described in the
following paragraph.
     The Company may exercise its rights by depositing in the United States mail
a written notice addressed to Executive at the latest mailing address for
Executive on the records of the Company (a) within thirty (30) days following
the termination of Executive’s employment for the repayment of the income
realized prior to such termination, or (b) within thirty (30) days after any
exercise of the SAR after Executive’s termination of employment. Within thirty
(30) days after the mailing of such notice, Executive must repay to the Company
the amount paid by the Company to Executive pursuant to Section 7(b) hereof as a
result of the exercise of the SAR granted hereunder.
     Following the occurrence of a Change in Control, the Company shall have no
right to exercise its rights as set forth in this Section 5.
6. Covenants. In consideration of benefits described elsewhere in this
Agreement, and in recognition of the fact that, as a result of Executive’s
employment with the Company or any of its Affiliates, Executive has had or will
have access to and gain knowledge of highly confidential or proprietary
information or trade secrets pertaining to the Company or its Affiliates, as
well as the customers, suppliers, joint ventures, licensors, licensees,
distributors or other persons and entities with whom the Company or any of its
Affiliates does business (“Confidential Information”), which the Company or its
Affiliates have expended time, resources and money to obtain or develop and
which have significant value to the Company and its Affiliates, Executive agrees
for the benefit of the Company and its Affiliates, and as a material condition
to Executive’s receipt of benefits described elsewhere in this Agreement, as
follows:

  a)   Non-Disclosure of Confidential Information. Executive acknowledges that
Executive will receive access or have received access to Confidential
Information about the Company or its Affiliates, that this information was
obtained or developed by the Company or its Affiliates at great expense and is
zealously guarded by the Company and its Affiliates from unauthorized
disclosure, and that Executive’s possession of this special knowledge is due
solely to Executive’s employment with the Company or one or more of its
Affiliates. In recognition of the foregoing, Executive will not at any time
during employment or following termination of

4



--------------------------------------------------------------------------------



 



      employment for any reason, disclose, use or otherwise make available to
any third party, any Confidential Information relating to the Company’s or any
Affiliate’s business, products, services, customers, vendors or suppliers; trade
secrets, data, specifications, developments, inventions and research activity;
marketing and sales strategies, information and techniques; long and short term
plans; existing and prospective client, vendor, supplier and employee lists,
contacts and information; financial, personnel and information system
information and applications; and any other information concerning the business
of the Company or its Affiliates which is not disclosed to the general public or
known in the industry, except for disclosure necessary in the course of
Executive’s duties or with the express written consent of the Company. All
Confidential Information, including all copies, notes regarding and replications
of such Confidential Information will remain the sole property of the Company or
its Affiliate, as applicable, and must be returned to the Company or such
Affiliate immediately upon termination of Executive’s employment.     b)  
Return of Property. Upon termination of employment with the Company or any of
its Affiliates, or at any other time at the request of the Company, Executive
shall deliver to a designated Company representative all records, documents,
hardware, software and all other property of the Company or its Affiliates and
all copies of such property in Executive’s possession. Executive acknowledges
and agrees that all such materials are the sole property of the Company or its
Affiliates and that Executive will certify in writing to the Company at the time
of delivery, whether upon termination or otherwise, that Executive has complied
with this obligation.     c)   Non-Solicitation of Existing or Prospective
Customers, Vendors and Suppliers. Executive specifically acknowledges that the
Confidential Information described in Section 6(a) includes confidential data
pertaining to existing and prospective customers, vendors and suppliers of the
Company or its Affiliates; that such data is a valuable and unique asset of the
business of the Company or its Affiliates; and that the success or failure of
their businesses depends upon their ability to establish and maintain close and
continuing personal contacts and working relationships with such existing and
prospective customers, vendors and suppliers and to develop proposals which are
specific to such existing and prospective customers, vendors and suppliers.
Therefore, during Executive’s employment with the Company or any of its
Affiliates and for the twelve (12) months following termination of employment
for any reason, Executive agrees that Executive will not, except on behalf of
the Company or its Affiliates, or with the Company’s express written consent,
solicit, approach, contact or attempt to solicit, approach or contact, either
directly or indirectly, on Executive’s own behalf or on behalf of any other
person or entity, any existing or prospective customers, vendors or suppliers of
the Company or its Affiliates with whom Executive had contact or about whom
Executive gained Confidential Information during Executive’s employment with the
Company or its Affiliates for the purpose of obtaining business or engaging in
any commercial relationship that would be competitive with the “Business of the
Company” (as defined below in Section 6(e)(i)) or cause such customer, supplier
or vendor to materially change or terminate its business or commercial
relationship with the Company or its Affiliates.     d)   Non-Solicitation of
Employees. Executive specifically acknowledges that the Confidential Information
described in Section 6(a) also includes confidential data pertaining to
employees and agents of the Company or its Affiliates, and Executive further
agrees that during Executive’s employment with the Company or its Affiliates and
for the twelve (12) months following termination of employment for any reason,
Executive will not, directly or indirectly, on Executive’s own behalf or on
behalf of any other person or entity, solicit, contact, approach, encourage,
induce or attempt to solicit, contact, approach, encourage or induce any of the
employees or agents of the Company or its Affiliates to terminate their
employment or agency with the Company or any of its Affiliates.     e)  
Non-Competition. Executive covenants and agrees that during Executive’s
employment with the Company or any of its Affiliates and for the twelve
(12) months following termination of employment for any reason, Executive will
not, in any geographic market in which Executive

5



--------------------------------------------------------------------------------



 



      worked on behalf of the Company or any of its Affiliates, or for which
Executive had any sales, marketing, operational, logistical or other management
or oversight responsibility, engage in or carry on, directly or indirectly, as
an owner, employee, agent, associate, consultant, partner or in any other
capacity, a business competitive with the Business of the Company. This Section
6(e) shall not apply in the event of a Change in Control as described in
Section 4 above.

  i)   The “Business of the Company” shall mean any business or activity
involved in grocery or general merchandise retailing and supply chain logistics,
including but not limited to grocery distribution, business-to-business portal,
retail support services and third-party logistics, of the type provided by the
Company or its Affiliates, or presented in concept to Executive by the Company
or its Affiliates at any time during Executive’s employment with the Company or
any of its Affiliates.     ii)   To “engage in or carry on” shall mean to have
ownership in such business (excluding ownership of up to one percent (1%) of the
outstanding shares of a publicly-traded company) or to consult, work in, direct
or have responsibility for any area of such business, including but not limited
to operations, logistics, sales, marketing, finance, recruiting, sourcing,
purchasing, information technology or customer service.

  (f)   No Disparaging Statements. Executive agrees that Executive will not make
any disparaging statements about the Company, its Affiliates, directors,
officers, agents, employees, products, pricing policies or services.     (g)  
Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 6 likely will cause irreparable harm to the Company or its Affiliates
for which money damages could not reasonably or adequately compensate the
Company or its Affiliates. Accordingly, the Company or any of its Affiliates
shall be entitled to all forms of injunctive relief (whether temporary,
emergency, preliminary, prospective or permanent) to enforce such covenants, in
addition to damages and other available remedies, and Executive consents to the
issuance of such an injunction without the necessity of the Company or any such
Affiliate posting a bond or, if a court requires a bond to be posted, with a
bond of no greater than $500 in principal amount. In the event that injunctive
relief or damages are awarded to Company or any of its Affiliates for any breach
by Executive of this Section 6, Executive further agrees that the Company or
such Affiliate shall be entitled to recover its costs and attorneys’ fees
necessary to obtain such recovery. In addition, Executive agrees that upon
Executive’s breach of any covenant in this Section 6, the SAR, and any other
unexercised stock appreciation rights issued under the Plan or any other plan of
the Company will immediately terminate and the Company shall have the right to
exercise any and all of the rights described above including the provisions
articulated in Section 5.     (h)   Enforceability of These Covenants. It is
further agreed and understood by Executive and the Company that if any part,
term or provision of this Agreement should be held to be unenforceable, invalid
or illegal under any applicable law or rule, the offending term or provision
shall be applied to the fullest extent enforceable, valid or lawful under such
law or rule, or, if that is not possible, the offending term or provision shall
be struck and the remaining provisions of this Agreement shall not be affected
or impaired in any way.

7. Manner of Exercise; Method of Payment; Withholding Taxes.

  a)   Except as provided in Section 3, Executive cannot exercise the SAR unless
at the time of exercise Executive is an employee of the Company or an Affiliate.
Prior to Executive’s death, only Executive may exercise the SAR. The SAR may be
exercised by delivery to the Company at its principal office, attention:
Corporate Secretary, of a written notice which shall state that Executive elects
to exercise the SAR as to the number of Shares specified in the notice as of the
date specified in the notice.

6



--------------------------------------------------------------------------------



 



      In the event the SAR is exercised by any person other than Executive
pursuant to any of the provisions of Section 3 hereof, the notice of exercise
must be accompanied by appropriate proof of such person’s right to exercise the
SAR.     b)   The per Share amount payable to Executive in cash upon exercise of
the SAR shall be the excess, if any, of the Fair Market Value of one Share, on
the date of exercise, over the Grant Price, and shall be payable only in cash
and not in any Shares of Common Stock. The Company shall pay Executive the
amount due upon exercise of the SAR as soon as administratively practicable
after exercise, except that the Company shall withhold or collect from Executive
such amounts as are required to be withheld or collected by the Company under
any applicable federal, state, local or other tax laws or regulations for
payroll withholding, income or other tax purposes.

8. Arbitration. You and the Company agree that any controversy, claim or dispute
arising out of or relating to this Agreement or the breach of this Agreement, or
arising out of or relating to your employment relationship with the Company or
any of its Affiliates, or the termination of such relationship, shall be
resolved by final and binding arbitration under the Employment Arbitration Rules
and Mediation Procedures of the American Arbitration Association, or other
neutral arbitrator and rules as mutually agreed to you and the Company, except
for claims by the Company relating to your alleged breach of any of the employee
covenants set forth in Section 6 above. This agreement to arbitrate specifically
includes, but is not limited to, discrimination claims under Title VII of the
Civil Rights Act of 1964 and under state and local laws prohibiting employment
discrimination. Nothing in this Section 8 shall preclude the Company from
pursuing a court action to obtain a temporary restraining order or a preliminary
injunction relating to the alleged breach of any of the covenants set forth in
Section 6. The agreement to arbitrate shall continue in full force and effect
despite the expiration or termination of your SAR or your employment
relationship with the Company or any of its Affiliates. You and the Company
agree that any award rendered by the arbitrator must be in writing and include
the findings of fact and conclusions of law upon which it is based, shall be
final and binding and that judgment upon the final award may be entered in any
court having jurisdiction thereof. The arbitrator may grant any remedy or relief
that the arbitrator deems just and equitable, including any remedy or relief
that would have been available to you or the Company or any of its Affiliates
had the matter been heard in court. All expenses of arbitration, including the
required travel and other expenses of the arbitrator and any witnesses, and the
costs relating to any proof produced at the direction of the arbitrator, shall
be borne equally by you and the Company unless otherwise mutually agreed or
unless the arbitrator directs otherwise in the award. The arbitrator’s
compensation shall be borne equally by you and the Company unless otherwise
mutually agreed or the law provides otherwise.
9. Adjustments. In the event that any dividend or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company or other similar corporate transaction
or event affects the Shares covered by the SAR such that an adjustment is
necessary in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under this Agreement, then the
Committee administering the Plan shall, in such manner as it may deem equitable,
adjust any or all of the number and type of Shares (or other securities or other
property) covered by the SAR and the Grant Price of the SAR.
10. Severability. In the event that any portion of this Agreement shall be held
to be invalid, the same shall not affect in any respect whatsoever the validity
and enforceability of the remainder of this Agreement.
11. No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving Executive the right to be retained as an employee of the
Company. In addition, the Company may at any time dismiss Executive from
employment, free from any liability or any claim under this Agreement, unless
otherwise expressly provided in this Agreement.

7



--------------------------------------------------------------------------------



 



12. Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
13. Governing Law. The internal law, and not the law of conflicts, of the State
of Delaware will govern all questions concerning the validity, construction and
effect of this Agreement.
14. No Rights of Stockholders. Neither Executive, Executive’s legal
representative nor a permissible assignee of this SAR shall have any of the
rights and privileges of a stockholder of the Company with respect to the
Shares.
15. No Trust or Fund Created. Neither the Plan nor this Agreement shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and Executive or any other
person.
16. Consultation With Professional Tax and Investment Advisors. The holder of
the SAR acknowledges that the grant, exercise, vesting or any payment with
respect to the SAR may have tax consequences pursuant to the Code or under
local, state, federal or international tax laws. The holder further acknowledges
that such holder is relying solely and exclusively on the holder’s own
professional tax and investment advisors with respect to any and all such
matters (and is not relying, in any manner, on the Company or any of its
employees or representatives). Finally, the holder understands and agrees that
any and all tax consequences resulting from the SAR and its grant, exercise,
vesting or any payment with respect thereto is solely and exclusively the
responsibility of the holder without any expectation or understanding that the
Company or any of its employees or representatives will pay or reimburse such
holder for such taxes or other items.
17. Notice. For purpose of this Agreement, notices and all other communications
provided for in this Agreement or contemplated hereby shall be in writing and
shall be deemed to have been duly given when personally delivered or when mailed
United States certified or registered mail, return receipt requested, postage
prepaid and addressed, in the case of the Company, to the Company at:
P.O. Box 990
Minneapolis, MN 55440
Attention: Corporate Secretary
and in the case of you, to you at the most current address shown on your
employment records. Either party may designate a different address by giving
notice of change of address in the manner provided above, except that notices of
change of address shall be effective only upon receipt.

  a)   Notice of Termination by Company. Any purported termination of employment
of you by the Company (whether for Cause or without Cause) shall be communicated
by a Notice of Termination to you. No purported termination of employment of you
by the Company shall be effective without a Notice of Termination having been
given.     b)   Good Reason Notice by You. Any purported termination of
employment by you for Good Reason shall be communicated by a Notice of
Termination to the Company. Your termination of employment will not be for Good
Reason unless (i) you give the Company written notice of the event or
circumstance which you claim is the basis for Good Reason within six (6) months
of such event or circumstance first occurring, and (ii) the Company is given
thirty (30) days from its receipt of such notice within which to cure or resolve
the event or circumstance so noticed. If the circumstance is cured or resolved
within said thirty (30) days, your termination of employment will not be for
Good Reason.

8



--------------------------------------------------------------------------------



 



18. Definitions. The following terms, and terms derived from the following
terms, shall have the following meanings when used in the Agreement with initial
capital letters unless, in the context, it would be unreasonable to do so.

  a)   Cause shall mean:

  i)   your continued failure to perform your duties with the Company (other
than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Board or an officer of the Company which specifically identifies the
manner in which the Board or the officer believes that you have not
substantially performed your duties;     ii)   the conviction of, or plea of
guilty or nolo contendere to, a felony or the willful engaging by you in conduct
which is materially and demonstrably injurious to the Company;     iii)   your
commission of a material act or material acts of personal dishonesty intended to
result in your substantial personal enrichment at the expense of the Company; or
    iv)   your material violation of Company policies relating to Code of
Business Conduct, Equal Employment Opportunities and Harassment or Workplace
Violence;

      provided, however, that in no event shall Cause exist by virtue of any
action taken by you (A) in compliance with express written directions of the
Board, the Company’s Chief Executive Officer or the officer to whom you report
or (B) in reliance upon the express written consent of the Company’s counsel.  
      In each case above, for a termination of employment to be for Cause, you
must be provided with a Notice of Termination (as described in Section 17(a))
within six (6) months after the Company has actual knowledge of the act or
omission constituting Cause. Whether a termination of employment is for Cause as
provided above will be determined by the Company in its sole discretion based on
all the facts and circumstances.

  b)   Change in Control shall be deemed to have occurred upon any of the
following events:

  i)   the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of twenty percent
(20%) or more of either (A) the then outstanding shares of common stock of the
Company or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company or (B) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;     ii)   the consummation of any merger
or other business combination of the Company, sale or lease of all or
substantially all of the Company’s assets or combination of the foregoing
transactions (the “Transactions”) other than a Transaction immediately following
which the stockholders of the Company and any trustee or fiduciary of any
Company employee benefit plan immediately prior to the Transaction own at least
sixty percent (60%) of the voting power, directly or indirectly, of (A) the
surviving corporation in any such merger or other business combination; (B) the
purchaser or lessee of the Company’s assets or (C) both the surviving
corporation and the purchaser or lessee in the event of any combination of
Transactions;     iii)   within any 24-month period, the persons who were
directors immediately before the beginning of such period (the “Incumbent
Directors”) shall cease (for any reason other than death) to constitute at least
a majority of the Board or the board of directors of a successor to the Company.
For this purpose, any director who was not a director at the beginning of such
period shall be deemed to be an Incumbent Director if such director was elected
to the Board by, or on the recommendation of or with the approval of, at least
three-fourths of the directors who then qualified as Incumbent Directors (so
long as such

9



--------------------------------------------------------------------------------



 



      director was not nominated by a person who has expressed an intent to
effect a Change in Control or engage in a proxy or other control contest); or  
  iv)   such other event or transaction as the Board shall determine constitutes
a Change in Control.

  c)   CIC Date shall mean the date on which a Change in Control occurs.     d)
  Good Reason shall mean any one or more of the following events occurring
during the two-year period following the CIC Date:

  i)   your annual base salary is reduced below the higher of (A) the amount in
effect on the CIC Date or (B) the highest amount in effect at any time
thereafter;     ii)   your Target Bonus is reduced below the Target Bonus as it
existed before the CIC Date;     iii)   your duties and responsibilities or the
program of incentive compensation (including without limitation long term
incentive plans and equity incentive programs), vacation, fringe benefits,
perquisites, retirement and general insurance benefits offered to your are
materially and adversely diminished in comparison to the duties and
responsibilities or the program of such benefits enjoyed by you on the CIC Date;
or     iv)   you are required to be based at a location more than forty-five
(45) miles from the location where you were based and performed services on the
CIC Date or your business travel obligations are significantly increased over
those in effect immediately prior to the CIC Date;

      provided, however, that any diminution of duties or responsibilities that
occurs solely as a result of the fact that the Company ceases to be a public
company shall not, in and of itself, constitute Good Reason.     e)   Notice of
Termination shall mean a written notice which shall indicate the specific
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for your termination of
employment under the provisions so indicated.     f)   Target Bonus shall mean
the target amount of bonus established under the annual bonus plan for you for
the year in which the termination of employment occurs. When the context
requires, it shall also mean the target amount of bonus established for any
earlier or later year.

     IN WITNESS WHEREOF, the Company and Executive have executed this Agreement
on the date set forth in the first paragraph hereof.

            COMPANY:
SUPERVALU INC.
    By:

      Name:           Title:           EXECUTIVE:    

             

    Name:  [Name]      Title:  [Title]     

10